Citation Nr: 1521641	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Sacred Heart Hospital Emerald Coast on September 10, 2012.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service as a Commissioned Officer in the United States
Public Health Service (USPHS) from October 1989 to February 1993; October
1998 to November 1998; and in April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Biloxi, Mississippi.

The Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in her August 2013 substantive appeal (VA Form 9).  However, she failed to report for the hearing scheduled in January 2015.  She has not explained her absence or requested to reschedule the hearing.  In fact, her representative requested that the Board adjudicate the claim.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during separate treatment at Sacred Heart Hospital Emerald Coast on September 15, 2012, has been raised by the record in December 2012 and June 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On September 10, 2012, the Veteran received private treatment at Sacred Heart Hospital Emerald Coast for a nonservice-connected disability - cervical radiculopathy.

2.  The totality of the evidence reveals that the Veteran's private care on September 10, 2012, was not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  The totality of the evidence reveals that during the Veteran's private care on September 10, 2012, VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.
 

CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Sacred Heart Hospital Emerald Coast on September 10, 2012.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) folder, does not reveal compliance with the VCAA.  The July 2013 letter is not sufficient, as it does not discuss the specific criteria for unauthorized medical expenses reimbursement.  

In any event, the Veteran's personal statements demonstrate she has actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses in the instant case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, the Veteran has argued that VA facilities were not feasibly available on September 10, 2012, as the nearest VAMC was too far away (several hours away) in Biloxi, Mississippi, and the nearest VA Clinic in Eglin Air Force Base had previously not properly treated her cervical spine condition.  She has also asserted that a medical emergency existed because her cervical spine / right shoulder pain was severe with numbness radiating to the right hand, which impacted her mental stability as well.  See December 2012 claim; June 2013 Notice of Disagreement (NOD); August 2013 VA Form 9; June 2013, July 2013, and August 2013 statements and calendar of events.  Overall, the Veteran has clearly demonstrated that she is aware of the criteria necessary to substantiate her unauthorized medical expenses claim based on the existence of an emergency and the lack of feasibility availability of VA facilities at the time.  Thus, no harm or prejudice has resulted to the Veteran.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Accordingly, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In addition, the Board concludes that a reasonable person in the Veteran's position would have known from the information she received what she was required to submit in order to substantiate her claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the record what was needed).  In this regard, the January 2013 and July 2013 administrative decisions, as well as the July 2013 Statement of the Case (SOC) provided the Veteran with a copy of the law and regulations applicable to the prudent layperson standard for a medical emergency, as well as the feasible availability of VA facilities.  There is no prejudice or harm shown, as the Veteran has clearly demonstrated that she is aware of the criteria necessary to substantiate her medical expenses claim on the basis of the existence of a medical emergency and lack of an available VA facility.  

Accordingly, the Veteran has received all required notice in this case for the medical expenses reimbursement issue on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

The Board also finds that the duty to assist has been met.  All pertinent private hospitalization records and medical bills were submitted or obtained, and the VAMC secured relevant VA treatment records.  VA also obtained a June 2013 VA clinician opinion to address the issue of whether the Veteran's treatment was rendered in a medical emergency and whether VA or other Federal facilities were feasibly available.  The Veteran has also submitted private medical evidence, personal statements, and duplicate VA treatment records.  

There is no indication from the records or the Veteran and her representative that there is any outstanding evidence pertinent to the issue being decided herein.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).  




II.  Medical Expenses Reimbursement

On Monday, September 10, 2012, the Veteran drove to Sacred Heart Hospital Emerald Coast, at approximately 12:00 noon.  The Veteran reported neck pain radiating to the right upper extremity and fingers.  The symptoms had been present for three weeks.  The symptoms were described as constant.  Pain medication was failing to relieve her discomfort, so she sought private treatment at the emergency room.  It appears she remained at the private hospital for one to two hours before discharge.  The Veteran is not service-connected for any disability.  She has no health insurance.  She has submitted several private invoices.  

In the January 2013 and July 2013 administrative decisions on appeal and the July 2013 SOC, the VAMC denied the Veteran's medical reimbursement claim.  In particular, the VAMC determined that the Veteran's private hospitalization on September 10, 2012 was not for emergency treatment and that VA facilities were feasibly available at that time.      

The Veteran, however, requests reimbursement of these unauthorized medical expenses.  She contends that private treatment on September 10, 2012, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She has also asserted that the nearest VAMC in Biloxi, Mississippi was not feasibly available at the time of the private treatment due to geographical distance from her location (166 miles) and the severity or urgency of her medical condition.  She has added that the nearby VA Clinic in Eglin Air Force Base, Florida, was also not feasibly available in that VA medical personnel at this facility had failed to properly treat her cervical spine pain in August 2012 and early September 2012.  She also adds that VA personnel told her by telephone to seek treatment at a private emergency room.  See December 2012 claim; June 2013 NOD; August 2013 VA Form 9; June 2013, July 2013, and August 2013 statements and calendar of events.  

Initially, with regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran has not established service connection for any disability.  In addition, she is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for authorized private treatment is unwarranted.  

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3) (emphasis added).  There is no requirement for treatment of a "service-connected disability" under this provision.  The Veteran has stated that VA personnel "authorized" her by telephone to seek private emergency treatment on September 10, 2012.  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from a VA clinic or hospital to the private hospital.  See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Instead, the Veteran went directly from her residence to the private hospital.  Therefore, as there was no "transfer," this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3), does not apply here.  In short, the issue of prior authorization is not applicable here, and requires no further discussion.  

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran does not have any service-connected disabilities.  There is also no evidence or allegation she is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that she had a total disability permanent in nature resulting from her service-connected disabilities, or that her nonservice-connected cervical spine was associated with and aggravating any service-connected disabilities, which in certain instances might have qualified her under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in September 2012, subsequent to the October 2008 effective date of the amendments.  

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating that emergency treatment means medical care or services furnished, in the judgment of VA (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time (i) as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) as a Department facility or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.  

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2014), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2014).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (providing that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a medical emergency.  That is, VA should weigh the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2014).  It has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran; the Veteran is financially liable to the private provider of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided; and the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2014).  

The central issues in the present case thus are the following: (1) whether the private treatment at Sacred Heart Hospital Emerald Coast on September 10, 2012, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) and whether a VA or other Federal facility/provider was not feasibly available on September 10, 2012, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1); 38 C.F.R. § 17.1002(b), (c).  Simply stated, in the present case, the Veteran prevails if the Board concludes a medical emergency existed and a VA facility was not feasibly available on September 10, 2012, under applicable VA law and regulations.  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was only hospitalized for an hour or two at Sacred Heart Hospital and left on her own accord when her symptoms improved.  See 38 C.F.R. §§ 17.53, 17.1001(d), 17.1005 (2014).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on Monday, September 10, 2012, under the amended version of 38 U.S.C.A. § 1725 are not met.  In this regard, the totality of the circumstances demonstrates that the Veteran's September 10, 2012, hospitalization was not emergency treatment under the amended version of 38 U.S.C.A. § 1725(c).  That is, the evidence of record establishes that no medical emergency existed at that time under the prudent layperson standard and that VA facilities were feasibly available at that time.

With regard to lay evidence, the Veteran has contended that her private treatment on September 10, 2012, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She indicates she had "intense" and "debilitating" and "unbearable" right shoulder and neck pain radiating down to her right arm, causing numbness, tingling, loss of strength, and loss of upper body movement.  She also describes the pain as "severe."  She says this discomfort also caused "mental anguish" and poor sleep.  She had difficulty writing, driving, and typing.  She mentions that she is a certified pharmacist.  She alleges she previously was treated by VA doctors in the weeks prior to her private treatment, but they provided no relief for her symptoms (VA treatment records in the two weeks prior to September 10, 2012 confirm that she did seek VA treatment with no pain relief).  She also remarks that VA medical personnel made fun of her.  She also contends that prior to seeking private treatment, she called VA medical personnel (at the Consolidated Fee Unit), who instructed her to go to the private emergency room due to her symptoms.  She adds that trigger point injections were not offered by the VA, so she needed a private doctor who could offer that option.  She believes her only reasonable option was to visit the private emergency room.  See December 2012 claim; June 2013 NOD; August 2013 VA Form 9; June 2013, July 2013, and August 2013 statements and calendar of events.  

With regard to medical evidence on the issue of whether a medical emergency existed, on the evening of Monday, September 10, 2012, the Veteran arrived by private vehicle at the private emergency room of Sacred Heart Hospital around 12:00 noon.  The private hospital report specifically notes that the Veteran reported right-sided neck pain for the past three weeks radiating to the fingers.  She was given Tylenol with codeine and Naprosyn, but with little relief.  She also reported numbness and weakness to the right upper extremity.  She was recently seen by a VA clinic, but her discomfort continued.  The urgency level was listed as 4.   Notably, however, the onset of the symptoms was gradual, but was now constant, with no change in the Veteran's symptoms over time.  Upon objective examination, she had neck pain and paresthesias, with no chills, no fever, no ear, nose or throat symptoms, no cardiovascular symptoms, no respiratory symptoms, and no stomach symptoms.  She was ambulatory with a steady gait.  She appeared comfortable, cooperative, and alert.  She was alert and oriented, well-groomed, and did not have decreased ability to care for herself within the past two weeks.  She had no loss of balance and was able to rise in a single movement.  Her vital signs were normal.  Her affect was normal.  Although the pain she subjectively reported was severe, upon objective examination, her tenderness and pain in the neck was only assessed by hospital medical personnel as "moderate."  The diagnosis was cervical radiculopathy, and she was prescribed Percocet.  All other symptomatology was normal.  Significantly, she only remained at the hospital for a short time (one to two hours) before discharge.  Overall, for the most part, these facts documented in the private hospital records provide strong evidence against the claim, as they support a situation that was non-emergent and not severe.  

With regard to the other evidence of record regarding the issue of whether a medical emergency existed, the Board has also considered the June 2013 VA clinical opinion by a VA physician.  The June 2013 VA clinician advised that denial was appropriate in that there was not emergency care, noting the onset of the condition was three weeks prior.  There is no contrary medical opinion of record.       

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Although the Veteran is competent to describe her symptoms on September 10, 2012, the Board finds the other evidence of record on the issue of whether a medical emergency existed to be more probative than the Veteran's lay assertions and thus outweigh the lay statements.  That is, for the most part, the evidence of record does not support the Veteran's lay assertions and instead provides affirmative evidence against them, with regard to whether a medical emergency existed on September 10, 2012.  For example, the Board has determined that the Veteran's lay assertion that VA medical personnel told her to seek private emergency treatment not credible due to inconsistent and conflicting evidence in the file.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  In this regard, contemporaneous evidence may have greater probative value than history as reported by the Veteran at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

VA treatment and telephone notes on September 10, 2012 provide no confirmation that the Veteran was directed to seek private emergency treatment.  In fact, a VA nurse telephone note dated on September 10, 2012 at 12:45p.m. noted that the Veteran called in the morning and left a message for VA to return the call.   However, when the VA nurse called back, she only got an answering machine.  The VA nurse added that she was awaiting the Veteran to call back.  There is no substantiation in VA treatment records and notes that VA medical personnel told the Veteran to seek private emergency treatment that day or in the weeks prior to September 10, 2012.  In fact, in a September 7, 2012 VA telephone note, the Veteran stated to VA personnel that she would "find a doctor out of the phone book."  She specifically deferred the opportunity for VA treatment.  In a September 17, 2012 VA primary care note, the Veteran was upset that she could not see the outside private specialists she had chosen.  She was combative with VA personnel.  

The Board further notes that the Veteran's assertions about preauthorization are contradictory.  For example, in a calendar of events submitted by the Veteran in August 2013 she notes that VA told her to go to the emergency room around 2:30p.m. on September 10, 2012.  The same calendar indicates that she had already gone to and returned from the emergency room prior to 2:30p.m. that day.  

In addition, the private medical personnel confirmed that the Veteran's pain was "moderate," but did not describe it as severe.  The Veteran was also discharged from the hospital in under two hours, a relatively short time.  Her symptoms simply did not rise to a severe level when she was objectively examined.  She did not require an ambulance when travelling to the private facility.  Aside from neck pain and paresthesias, all of her signs and symptoms were normal.  Moreover, her symptoms were not discussed in the context of being sudden or acute.   No medical personnel indicated she was in immediate medical danger.  Indeed, the Veteran herself waited approximately three weeks before seeking private medical attention at an emergency room, which suggests that she did not believe her health was in serious jeopardy.  This medical evidence shows that her cervical radiculopathy was not a serious condition.  Overall, the evidence of record does not paint a picture of an injury or symptoms "hazardous" to life or to health.  There is no persuasive medical or lay evidence of record that a medical emergency existed on September 10, 2012.  

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  In short, the totality of the evidence establishes that a medical emergency did not exist on September 10, 2012.  It is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 U.S.C.A. § 1728(c), reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544.   

In any event, for purposes of thoroughness, the Board will now turn to the issue of feasible availability.  

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated. 

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).  38 C.F.R. § 17.1002(c).

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

With regard to feasibility availability of a VA facility on September 10, 2012, 
as to the relative distance of the travel involved, the Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  Initially, in this respect, the Board takes judicial notice that the nearest VAMC in Biloxi, Mississippi was not feasibly available at the time of the private treatment due to geographical distance from her location (166 miles).  However, the nearest VA Clinic from the Veteran's home was the VA Clinic in Eglin Air Force Base, Florida, which based on the Veteran's address at the time, was a 15 minute drive and closer than Sacred Heart Hospital.  The Veteran's medical condition was not severe enough that she could not have visited the VA Clinic in Eglin Air Force Base, Florida, which could have handled the Veteran's diagnosis of cervical radiculopathy.  The distance to the VA clinic in Eglin Air Force Base was only a short distance away.

There is also no reason the VA clinic would have refused treatment for her cervical radiculopathy.  The Veteran simply chose the private facility instead because she was not happy with the medical treatment she had received at the VA clinic.  Thus, the nature of the treatment is not at issue.  The Board has already determined above that the Veteran's condition was non-emergent; as such, the urgency of the Veteran's medical condition did not make it necessary to use a private facility in lieu of a VA facility.  

Additionally, the Board has also considered the June 2013 VA clinical review by a VA physician.  The June 2013 VA clinician opined that VA facilities were feasibly available.  There is no contrary medical opinion of record.  

In summary, on the afternoon of September 10, 2012, the Veteran's treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.  No reimbursement or payment of services not previously authorized will be made in such circumstances.  An attempt to use VA facilities beforehand would have been considered reasonable by a prudent layperson.  See 38 C.F.R. §§ 17.120(c), 17.1002(c).  

Therefore, based on the foregoing, the Board concludes that the Veteran's private treatment on the afternoon of September 10, 2012, was not rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  In addition, the VA Clinic in Eglin Air Force Base was "feasibly available" on the afternoon of September 10, 2012.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.53, 17.120(b), (c).  Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred during treatment at Sacred Heart Hospital on September 10, 2012.  38 U.S.C.A. §§ 1725, 5107 (West 2014).   




	(CONTINUED ON NEXT PAGE)


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at Sacred Heart Hospital Emerald Coast on September 10, 2012, is denied.


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


